Lazer, J. P.
(concurring in the result). I agree that there should be a reversal, but I cannot agree that the judicial system possesses some amorphous inherent power that authorizes judges to impose fiscal sanctions upon those whose conduct is deemed to constitute an abuse of their right of access to the judicial system but which neither falls within the ambit of the various statutory vehicles for imposing sanctions nor fulfills the stringent requirements of a tort action for abuse of process or malicious prosecution. I find no basis for concluding that any inherent power to punish abuse of the judicial system not rising *456to the level of contempt ever existed or was invoked at common law. Whatever the financial loss and the expenditure of effort in disposing of meritless actions, motions and appeals that are themselves inherent aspects of an adversarial system in a litigious society, I do not believe the remedy lies in the creation of a potentially vast new morass of motions and appeals in which the litigants and attorneys importune the courts to make ad hoc determinations imposing sanctions upon adversaries whom they believe to have acted improperly. A logical consequence of the exercise of such a power will be the routine demand for sanctions in pleadings, affirmations and affidavits in both civil and criminal litigation. Finally, I believe that the threat of unspecified sanctions may well impede the exercise of the right of access to the courts and may have a damaging impact on that continuing development which lies at the heart of the common law by discouraging the assertion of new and novel claims for recovery.
The courts of this State have long jealously guarded “the strong public policy of open access to the courts for all parties without fear of reprisal” (Curiano v Suozzi, 63 NY2d 113, 119). Indeed, it is clear that “ ‘[o]ur public policy is very strong in allowing access to the courts to all parties [to the action]. Fear of reprisal beyond the imposition of costs should not be allowed to act as a deterrent’ ” (Belsky v Lowenthal, 62 AD2d 319, 323, affd 47 NY2d 820 in part for reasons stated at App Div, quoting dissenting opn of Steuer, J. in Chappelle v Gross, 26 AD2d 340, 345; see also, Drago v Buonagurio, 46 NY2d 778, 779-780). As a result, stringent limitations have been placed upon those proceedings which might otherwise have a chilling effect upon the exercise of that right (see, Curiano v Suozzi, supra, at pp 118-119).
Our system of justice provides a variety of carefully crafted remedies and sanctions for dealing with abusers of the system. The basic sanction, of course, is the contempt power as set forth and described in Judiciary Law article 19, discussed in more detail below. Additionally, in a proper case, a private party may seek to vindicate rights and obtain recompense through a malicious prosecution action (see, e.g., Burt v Smith, 181 NY 1, writ of error dismissed 203 US 129; PJI 3:50; see also, Curiano v Suozzi, supra, at p 118) or an abuse of process action (see, e.g,, Board of Educ. v Farmingdale Classroom Teachers Assn., 38 NY2d 397, 403; Williams v Williams, 23 NY2d 592). There also exist several statutory provisions which may be used as a basis for imposing limited sanctions in certain cases (see, e.g., CPLR arts 81, 82, 83). Thus, in a number of contexts a court may punish abusive conduct by imposing sanctions for an improper *457refusal to disclose or as a condition to granting discretionary affirmative relief to a party (see, e.g., Renford v Lizardo, 104 AD2d 717 [CPLR 3126]); Piazza v Hastings Assoc., 103 AD2d 738 [CPLR 5015]). The limited application of such provisions, however, serves to prevent undue interference with the right of access to the courts.
Similar considerations underlie the reluctance of American jurisdictions to allow awards of attorney’s fees to prevailing parties. As the Court of Appeals declared in Mighty Midgets v Centennial Ins. Co. (47 NY2d 12, 21-22): “In contrast with other legal systems, such as that in Great Britain, it has now long been the universal rule in this country not to allow a litigant to recover damages for the amounts expended in the successful prosecution or defense of its rights (see, generally, Alyeska Pipeline Co. v Wilderness Soc., 421 US 240, 247-259; Fleischmann Corp. v Maier Brewing Co., 386 US 714, 716-717; Goodhart, Costs, 38 Yale LJ 849, 873-874). Though not exempt from criticism (see Ehrenzweig, Reimbursement of Counsel Fees and the Great Society, 54 Cal L Rev 792), this practice reflects a fundamental legislative policy decision that, save for particular exceptions (see, e.g., CPLR 8303) or when parties have entered into a special agreement (Tyng v American Sur. Co., 174 NY 166), it is undesirable to discourage submission of grievances to judicial determination and that, in providing freer and more equal access to the courts, the present system promotes democratic and libertarian principles (see McCormick, Counsel Fees and Other Expenses of Litigation as an Element of Damages, 15 Minn L Rev 619, 641).”
Despite this strong public policy of encouraging and ensuring open and unimpeded access to the courts, the majority of my colleagues have concluded that there exists an immense and undefined inherent judicial power, seemingly bounded only by constitutional restraints, to impose unspecified monetary sanctions upon attorneys or litigants who engage in conduct which is deemed by a particular judge to be abusive or negligent, such as filing a frivolous lawsuit or appeal or making a meritless motion. The determination of just what type of conduct warrants the imposition of a sanction, the amount of the sanction, whether it is to be imposed on the attorney or the litigant, and whether it is to be paid to the court or the opposing party must of necessity be left largely to the discretion of the individual judge. No limitation is placed upon the amount of the sanction, no clear guidelines are established for its exercise, and only the vaguest suggestions as to appropriate procedural safeguards are made. Thus, by a simple act of jurisprudential legerdemain, my col*458leagues have sidestepped the many restrictions normally imposed upon procedures tending to limit access to the courts and effectively rendered the statutory and common-law restrictions mere precatory admonitions.
No longer will a defendant who feels he has unjustly been sued be limited to recover damages for malicious prosecution or abuse of process, despite an unbroken line of precedent holding that these are his only remedies (see, e.g., Curiano v Suozzi, supra; Drago v Buonagurio, supra). Rather, he need merely persuade a judge that the case is frivolous and he may then request the imposition of sanctions to recompense him for his losses. Moreover, such damages may be assessed against an attorney who has acted negligently, despite the well-settled rule that “when baseless legal proceedings are instituted by a lawyer on behalf of a client, the courts have not recognized any liability of the lawyer to third parties therefor where the factual situations have not fallen within one of the acknowledged categories of tort or contract liability” (Drago v Buonagurio, supra, at pp 779-780).
Also troubling is the fact that frivolity, like beauty, is often in the eyes of the beholder. An action or motion which may appear frivolous to one judge may in fact be the beginning of a new development in the law. Many causes of action and procedures which are commonplace today would at one time have been deemed frivolous. For example, prior to the swift demise of the citadel of privity (see, Codling v Paglia, 32 NY2d 330, 338-339) and the dramatic growth of a cause of action in strict products liability (compare, Escola v Coca Cola Bottling Co., 24 Cal 2d 453, 150 P2d 436, with Greenman v Yuba Power Prods., 59 Cal 2d 57,377 P2d 897), cases asserting such claims might well have been deemed frivolous. Another such example is the cause of action for negligent infliction of emotional harm, which has only recently found limited acceptance by the Court of Appeals (see, Bovsun v Sanperi, 61 NY2d 219). In a similar vein, prior to Dole v Dow Chem. Co. (30 NY2d 143), a claim for contribution by an active tort-feasor would have been considered nonsensical (see, e.g., Jackson v Associated Dry Goods Corp., 13 NY2d 112). Indeed, the day is not long past when a claim that a woman was entitled to choose to have an abortion, that a couple was entitled to a certain degree of sexual privacy, or that a person had a right to attend an integrated public school would have been summarily rejected. Yet it is as a result of the constant influx of novel claims, innovative procedures and fresh ideas that our common law grows and flourishes. Without them, it must inevitably stultify and decay.
*459I fear that this unbridled power now recognized by my colleagues cannot but discourage creative advocacy, for to assert an unfamiliar claim will be to at least risk the imposition of a sanction by a court that might be too overwhelmed by the familiar litany of complaints to distinguish between the innovative and the absurd. Nor does the availability of an appeal diminish the chilling effect of this power to sanction, for an appeal will carry its own threat of an additional sanction — after all, if the original act is indeed found to have been properly classified as frivolous or abusive, would not an appeal from that determination also be frivolous or abusive by definition? Thus, on policy grounds alone, I cannot concur in my colleagues’ recognition of this sanction power.
Even aside from these fundamental concerns, however, I must take issue with the very foundations of the majority’s determination that the courts have an inherent power “to require an abusive or neglectful litigant or attorney to pay a sum of money to the opposing party, when such party has suffered by reason of the abusive conduct; alternatively, the Judge may direct that such payment be made directly to the court, when it appears that the efficient disposition of the business before it has been impaired by reason of the conduct in question”. If there ever was an inherent power to act against errant lawyers or litigants, it derived from the power to punish for contempt, at one time limited only by constitutional restraints and now preempted by the Legislature (see, Judiciary Law art 19; Sherwin v People, 100 NY 351; Matter of Barnes, 204 NY 108; Dollard v Koronsky, 67 Misc 90, affd 138 App Div 213, affd 199 NY 558).
Although the majority purports to distinguish this power from the contempt power, the latter has traditionally been used to effectuate the two purposes enunciated by the majority as the aim of this new-found power to impose sanctions. Thus, a civil or private contempt proceeding is designed to protect private parties from behavior which interferes with their rights as litigants (see, Matter of Watson v Nelson, 69 NY 536; People ex rel. Munsell v Court of Oyer & Terminer, 101 NY 245; Matter of McCormick v Axelrod, 59 NY2d 574, 582-583; Judiciary Law § 753), while punishment of criminal or public contempt is utilized to protect the public interest in the administration of justice (see, People ex rel. Munsell v Court of Oyer & Terminer, supra; King v Barnes, 113 NY 476; Matter of Katz v Murtagh, 28 NY2d 234; Judiciary Law § 750). Fines imposed for civil contempt are intended to recompense the private party for actual losses and are thus limited in amount to the actual loss, or, in cases where no actual loss can be proven, to $250 plus costs and *460expenses (see, Judiciary Law § 773; State of New York v Unique Ideas, 44 NY2d 345). Fines for criminal contempt, in contrast, are punitive in nature and are generally limited to a maximum of $250 (see, Judiciary Law § 751; In re Nevitt, 117 F 448). Either form of contempt may also result iñ incarceration where appropriate.
At common law, courts were deemed to have extremely broad contempt powers (see, Nye v United States, 313 US 33; People ex rel. Munsell v Court of Oyer & Terminer, supra), although the true extent and origin of those powers has occasionally been called into question (see, Fox, The King v. Almon, 24 Law Q Rev 184, 266). That the power to sanction now discovered by the majority is no more than the traditional contempt power under a new guise becomes evident when one considers the wide range of conduct covered by the common-law contempt power. For example, conduct found to be contemptuous by the ancient English common-law courts included the procurement of an “impertinent writ”, returning an otherwise valid writ on the wrong day, and suing out a writ without foundation (Fox, The Summary Process to Punish Contempt, 25 Law Q Rev 238, 241, 354, 356). Interestingly, it appears that although the contempt powers of the Courts of Chancery were viewed as a necessary extension of the royal prerogative, much of the contempt powers of the common-law courts were initially granted by statute (see generally, Fox, The Summary Power to Punish Contempt, 25 Law Q Rev 238, 354; Fox, The King v. Almon, 24 Law Q Rev 184, 266).
Similarly broad contempt powers have also been exercised by the courts of our Nation. A comprehensive compilation of such cases is to be found in Stewart Rapalje’s Treatise on Contempt (NY 1890). Illustrative of the scope of the contempt power are cases in which a party was held in contempt for conduct such as commencing an action that did not present an actual case or controversy, commencing an action in replevin to regain property which had been attached or which was in the custody of a court officer, suing an incompetent without permission of the court, commencing an action in a county court upon a claim previously rejected in a suit in a Court of Chancery (Rapalje, Contempt §25 [1890]) and serving process in the actual or constructive presence of the court (Rapalje, op. cit. § 23, at 28). In light of the broad range of this traditional contempt power, I find it impossible not to conclude that the power to impose fiscal sanctions now recognized by the majority, if it exists at all, must be merely a part of the contempt power.
So viewed, the courts are not free to exercise that power in the manner envisioned by my colleagues, for it is now beyond *461dispute that whatever inherent power of this nature the courts may once have enjoyed, it has long been sharply restricted by statutes that not only limit both the type of conduct punishable as contempt (Judiciary Law §§ 750, 753; Matter of Watson v Nelson, 69 NY 536, 543; People ex rel. Munsell v Court of Oyer & Terminer, 36 Hun 277, affd 101 NY 245, supra; Rutherford v Holmes, 5 Hun 317, affd 66 NY 368; Dollard v Koronsky, 67 Misc 90, supra) and the extent of permissible punishment (Judiciary Law §§ 751, 773, 774; Sherwin v People, 100 NY 351, supra), but also establish certain procedural protections for those against whom that power is brought to bear (e.g., Judiciary Law §§ 752, 754, 755, 756, 778).
If, as I believe to be true, the power to impose sanctions for abusive practices is merely a variety of the contempt power, then the sanction power is aimed at conduct which would be punishable as contempt were it not for the limitations found in Judiciary Law article 19. Thus, the necessary implication of my colleagues’ conclusion is that the Legislature’s intrusion into the area of contempt is not preemptive and that some varieties of contempt still exist that have not been covered by article 19, that the sanctions that may be imposed also are not limited by article 19, and finally that the determination of the contempt and the imposition of the sanctions are not restricted by the procedural safeguards of article 19.
Although it may well be that there are certain inherent powers of a constitutionally established court which cannot be impaired by legislative action, the mere fact that a power was once deemed inherent does not preclude legislative limitation upon or negation of that power (see, People v Carter, 63 NY2d 530; People v Douglass, 60 NY2d 194, 201, 206; Cohn v Borchard Affiliations, 25 NY2d 237, 249; cf. People v Minaya, 54 NY2d 360; Riglander v Star Co., 98 App Div 101, affd 181 NY 531). The theory that there exists a vast source of inherent judicial power has suffered considerable setbacks in recent years, with the Court of Appeals concluding that it does not include a power to dismiss a case (People v Douglass, supra) or to set aside a verdict (People v Carter, supra) unless granted by statute. If an inherent power other than contempt existed under common law to impose sanctions upon those who abused the procedures of our judicial system (see, Fox, The Summary Process to Punish for Contempt, 25 Law Q Rev 238,354), I find practically no evidence that the power was ever exercised. Thus, centuries of legal history have passed — and millions of meritless procedures have been undertaken — and no one can really point to the exercise of an inherent power short of contempt to punish for that conduct. *462If this newly discovered power is indeed some sort of contempt power that existed at common law, it cannot survive the enactment of Judiciary Law article 19. It is long-settled law that conduct that might have been contemptuous at common law may not be punished as contempt if it does not come within the provisions of the statutes (see, e.g., Rutherford v Holmes, 66 NY 368, 371, supra; Briddon v Briddon, 229 NY 452, 457). But my colleagues now indicate that the offending conduct may not fall within the contempt statute because it is something short of contempt. If that is so, it is interesting that under the inherent powers concept now adopted by this court without the procedural protections required for a finding of contempt, a fine can be imposed which is greater than that which could be imposed if the offending conduct fell within the contempt statute.
In short, the “inherent power” which supposedly supports the authority to impose sanctions is precisely that power that the contempt statutes limited. Those limitations having long been recognized as an effective restraint upon the power of the judiciary, the courts of this State no longer have the authority to impose sanctions that are not authorized by the contempt statutes or some other legislative enactment. This principle was succinctly expressed over a century ago in Rutherford v Holmes (5 Hun 317, 319, affd 66 NY 368, supra) in which the court declared of the contempt power that: “It cannot therefore be extended, in the least degree, beyond the limits which have been imposed by statute. No implication, and no fancied necessity, can be permitted to add to the literal meaning of the words by which the legislature have restricted this power.”
The absence of this power to impose fiscal sanctions will hardly leave the courts defenseless against abusive practices, for, as discussed above, there exist several remedies for such behavior. Thus, the civil contempt power, although limited by statute, is still an extensive one. In addition to listing several specific types of misconduct as contempt, Judiciary Law § 753 (A) (8) grants a court of record the power to penalize:
“a neglect or violation of duty, or other misconduct, by which a right or remedy of a party to a civil action or special proceeding, pending in the court may be defeated, impaired, impeded, or prejudiced, in any of the following cases * * *
“8. In any other case, where an attachment or any other proceeding to punish for a contempt, has been usually adopted and practiced in a court of record, to enforce a civil remedy of a party to an action or special proceeding in that court, or to protect the right of a party.” *463Hence, any conduct which was punishable as civil contempt under the common law and which falls within the broad language of this provision may still be punished as contempt (see, e.g., People ex rel. Platt v Rice, 144 NY 249, 263-264).
If the majority’s sudden invocation of an inherent power to punish represents a response to a judicial crisis, it is curious that those charged with management of the judicial system have not proposed any Draconian remedy that would inflict financial penalties upon the bringers of meritless actions or proceedings at either the civil or criminal level. It is notable that the courts of other States have concluded that there exists no power to impose sanctions for abusive litigation practices (see, e.g., Bauguess v Paine, 22 Cal 3d 626, 586 P2d 942; Berthelsen v Hall, 194 NJ Super 22, 475 A2d 1275) thereby resisting in their own jurisdictions the impulse to attempt to resolve the problems of overburdened court systems by resort to inchoate and seemingly unbounded powers never before invoked. Should further consideration ever lead to the conclusion that there should be an embellishment of the judicial power to restrain litigation abuses, the remedy lies in carefully drawn legislation which will fix the limits of the power and provide for due notice and a hearing before any financial penalties are assessed (compare, Bauguess v Paine, supra, with Cal Code Civ Pro § 128.5). Otherwise, the unleashing of a vast and almost untrammeled power to inflict financial punishment upon those whose procedures seem baseless and frivolous to a particular judge cannot help but chill the efforts of those whose innovative and novel thoughts contain the seeds of the evolution of our law.
Rubin and Eiber, JJ., concur with Bracken, J.; Lazer, J. P., concurs with a separate opinion.
Order of the Supreme Court, Suffolk County, dated November 10, 1983, reversed insofar as appealed from, as a matter of discretion, without costs or disbursements, and the provision imposing a fine upon defendant in the sum of $500 is deleted.